United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.L., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
HONOLULU INTERNATIONAL AIRPORT,
Honolulu, HI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1942
Issued: January 10, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 17, 2007 appellant filed a timely appeal from an April 6, 2007 decision of an
Office of Workers’ Compensation Programs’ hearing representative affirming an August 22,
2006 decision, which found that her left middle trigger finger was not employment related.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
case.
ISSUE
The issue is whether appellant has established that her left middle trigger finger was
causally related to her employment.
FACTUAL HISTORY
On February 8, 2006 appellant, then a 52-year-old transportation security screener, filed
an occupational disease claim alleging that her left middle finger tendinitis was due to her

repetitive duties. On January 21, 2006 she first became aware of the condition and on
February 8, 2006 she first realized it was due to her repetitive work duties.
In a letter dated May 24, 2006, the Office informed appellant that the evidence of record
was insufficient to support her claim for carpal tunnel syndrome. It advised her as to the medical
and factual information required to support her claim. Appellant was given 30 days to submit
the requested information.
On February 8, 2006 Dr. Daniel I. Singer, an examining physician specializing in
orthopedic and hand surgery, diagnosed left middle trigger finger, right thumb probable
carpometacarpal (CMC) arthritis and diabetes. He noted that appellant related that she had pain
in the base of her right thumb and in the left middle finger. Appellant also stated that her left
middle finger had been catching for about six months. She stated that she believed that the
condition was due to her employment duties. A physical examination revealed tenderness at the
A-1 pulley and CMC joint, no definite catching and “positive abduction stress test of the right
thumb.”
By decision dated August 22, 2006, the Office denied appellant’s claim on the grounds
that the evidence was insufficient to establish that the condition was causally related to her
employment duties.
Subsequent to the August 22, 2006 decision the Office received an August 15, 2006
report from Dr. Singer who diagnosed CMC arthritis which was not due to appellant’s
employment. Dr. Singer noted that appellant also had diabetes and left middle trigger finger. He
stated that, while appellant believed that her left middle trigger finger was employment related,
“[d]iabetes is one of the predisposing factors for trigger finger and it could be considered related
to the trigger finger.” Dr. Singer noted that he could not deny that appellant’s work activities
could have caused the trigger finger condition as “the etiology of trigger finger is unclear.”
On September 1, 2006 appellant requested an oral hearing before an Office hearing
representative, which was held on December 19, 2006. In an attached statement, appellant
reiterated her belief that her left middle trigger finger was due to her repetitive work duties.
On December 20, 2006 Dr. Terry A. Vernoy, a treating orthopedic surgeon, diagnosed
left middle finger chronic extensor tendon synovitis. He reported appellant’s duties required
moving luggage in and out of an x-ray machine. A physical examination revealed “no locking
on flexion or extension to the middle finger on the flexor side” and a “palpable lump and
clicking sensation” was noted on extension.
By decision dated April 6, 2007, the Office hearing representative affirmed the denial of
appellant’s claim. She found that neither Dr. Vernoy nor Dr. Singer provided an opinion
explaining how appellant’s trigger finger condition was causally related to her employment
duties.
LEGAL PRECEDENT
An occupational disease or illness means a condition produced in the work environment
over a period longer than a single workday or shift by such factors as systemic infection,
2

continued or repeated stress or strain or other continued or repeated conditions or factors of the
work environment.1
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, an employee must submit the following: (1) medical evidence establishing the
presence or existence of a condition for which compensation is claimed; (2) a factual statement
identifying employment factors alleged to have caused or contributed to the condition; and
(3) medical evidence establishing that the employment factors identified by the employee were
the proximate cause of the condition or illness, for which compensation is claimed or stated
differently, medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the employee.2
Causal relationship is a medical issue and the medical evidence required to establish
causal relationship is rationalized medical evidence.3 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between an employee’s diagnosed conditions and the implicated
employment factors.4 The opinion of the physician must be based on a complete factual and
medical background of the employee, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
conditions and the specific employment factors identified by the employee.5
The mere fact that a disease manifests itself during a period of employment does not raise
an inference that there is a causal relationship between the two.6 Neither the fact that the disease
became apparent during a period of employment, nor the belief of appellant that the disease was
caused or aggravated by employment conditions, is sufficient to establish causal relation.7
ANALYSIS
The Board finds that appellant has failed to submit sufficient medical evidence providing
a rationalized opinion which relates her left middle trigger finger condition was causally related
to her employment. For this reason, she has not discharged her burden of proof to establish her
claim.
1

Donald W. Wenzel, 56 ECAB ___ (Docket No. 05-146, issued March 17, 2005); William Taylor, 50 ECAB 234
(1999); see also 20 C.F.R. § 10.5(q).
2

D.D., 57 ECAB ___ (Docket No. 06-1315, issued September 14, 2006); Donna L. Mims, 53 ECAB 730 (2002).

3

David Apgar, 57 ECAB ___ (Docket No. 05-1249, issued October 13, 2005)

4

G.G., 58 ECAB ___ (Docket No. 06-1564, issued February 27, 2007); Kathryn E. Demarsh, 56 ECAB ___
(Docket No. 05-269, issued August 18, 2005).
5

J.M., 58 ECAB ___ (Docket No. 06-2094, issued January 30, 2007); Roy L. Humphrey, 57 ECAB ___ (Docket
No. 05-1928, issued November 23, 2005).
6

D.E., 58 ECAB ___ (Docket No. 07-27, issued April 6, 2007).

7

V.W., 58 ECAB ___ (Docket No. 07-234, issued March 22, 2007).

3

Dr. Vernoy diagnosed left middle finger chronic extensor tendon synovitis, but offered no
opinion as to the cause of the condition. As he offered no opinion as to the cause of appellant’s
condition, his report is of diminished probative value on the issue of causal relationship and
insufficient to support her claim.8 On February 8, 2006 Dr. Singer noted that appellant attributed
her trigger finger to her employment duties. On August 15, 2006 he opined that her left middle
trigger finger was not employment related. Dr. Singer explained that appellant had diabetes
which would predispose her to this condition. He also noted that he could not deny that
appellant’s employment duties could have caused or aggravated appellant’s trigger finger and
noted that the cause of trigger finger is unknown. The Board finds that Dr. Singer’s opinion is
equivocal in that he initially attributed appellant’s middle trigger finger condition to her diabetes,
but noted that he could not rule out her employment duties as causing her condition. The Board
has held that medical opinions which are speculative or equivocal in character are of diminished
probative value.9 While the opinion of a physician supporting causal relationship need not be
one of absolute medical certainty, the opinion must not be speculative or equivocal. As
Dr. Singer’s opinion is speculative and unrationalized, his reports are insufficient to support
appellant’s burden. The medical evidence of record is not sufficient to establish a causal
relationship between appellant’s condition and her implicated employment factors.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof to establish that she
sustained a left middle trigger finger condition causally related to her federal employment.

8

A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006).

9

L.R. (E.R.), 58 ECAB ___ (Docket No. 06-1942, issued February 20, 2007).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 6, 2007 is affirmed.
Issued: January 10, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

